Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response to the last office action, filed, May 19, 2021 has been entered and made of record. Claims 9, 11, and 13 have been amended; Claims 12, and 17-27 have been cancelled; and claims 28-35 have been added. Claims 1-11, 13-16, and 28-35 are pending in this application.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
-  Claims 1, 9, and 28 are allowable over the prior art of record.
-  Claims 2-8 are allowable as they depend from claim 1.
-  Claims 10-11, 13-16 are allowable as they depend from claim 9
-  Claims 29-35 are allowable as they depend from claim 28

With respect to claim 1, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
	“identify one of the regions of the depth map as being a plane region when the identified region has a substantially planar surface that is substantially perpendicular to a measurement optical axis of the device, assign a constant depth to the plane region of the depth map, and extrapolate distances of the scene from disparities between the two images to generate the depth map while omitting extrapolation of the distances in the region identified as being the plane region”.

The relevant prior art of record, Sasaki et al (US-PGPUB 2015/0287192), discloses a device comprising: a time of flight sensor configured to generate a distance map of a scene, the time of flight sensor being configured to generate a corresponding distance histogram for each acquisition zone of the scene, (see at least: Figs. 6, 10-13, and Par. 0187-0190, the imaging section 200, (time of flight sensor), may include a light source section that emits blue light (blue laser light source 105), and a ranging device (range sensor 214) that receives reflected blue light from the object (see FIG. 6), and the distance information acquisition section 340 may acquire the distance information based on time information about the time from the timing at which the blue light was emitted from the light source section to the timing at which the ranging device received the reflected light. This makes it possible to acquire the distance information using the Time-of-Flight method….); and a stereoscopic image acquisition device configured to acquire two images of the scene at two different viewpoints, (see at least: Para 0154, the imaging section 200 may include a plurality of viewpoints, the image acquisition section 390 may acquire a plurality of captured images that respectively correspond to the plurality of viewpoints); and wherein the device is configured to identify regions of a depth map to be generated from the two images that corresponds to the distance map, (see at least: Fig. 10, Paragraphs 0190, 0201, the stereo image and the range sensor that utilizes the Time-of-Flight method are provided, and the distance information about the surface of tissue is identifying regions of a depth map from the two images that corresponds to the distance map; Sasaki fails to teach or suggest, either alone or in combination with the other cited references, the identifying one of the regions of the depth map as being a plane region when the identified region has a substantially planar surface that is substantially perpendicular to a measurement optical axis of the device, assign a constant depth to the plane region of the depth map, and extrapolate distances of the scene from disparities between the two images to generate the depth map while omitting extrapolation of the distances in the region identified as being the plane region.

With respect to claim 9, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
“identify an out of range region having distances out of an observable range of the stereoscopic image acquisition device by identifying identifying”

The relevant prior art of record, Lee et al (US-PGPUB 2014/0362179), discloses an identifying the out of range region having distances out of an observable range of the stereoscopic image acquisition device, (Fig. 1, and Par. 0014, first image FI, and second image SI, and performing synchronization processing), and identifying an out of range invalid areas of the reference image RI, [i.e., identifying an out of range region having distances out of an observable range of the stereoscopic image acquisition device]). However, while identifying an invalid region, (out of range region), Lee et al fails to teach or suggest, either alone or in combination with the other cited references, the identifying regions in which the corresponding distance histogram does not include any distance between the stereoscopic range ceiling value and the stereoscopic range floor value.

With respect to claim 28, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
“identify one of the regions of the depth map as being a plane region when the 
identified region has a substantially planar surface that is substantially perpendicular to a measurement optical axis of the device; assign a constant depth to the plane region of the depth map, and extrapolate distances of the scene from disparities between the two images to generate the depth map while omitting extrapolation of the distances in the region identified as being the plane region, wherein the device comprises a stereoscopic processor and an elementary processor configured to cause the device to identify the regions, identify the one of the regions of the depth map, assign the constant depth, and extrapolate the distances”

The relevant prior art of record, Sasaki et al (US-PGPUB 2015/0287192), discloses a device comprising: a time of flight sensor configured to generate a distance map of a scene, the time of flight sensor being configured to generate a corresponding distance histogram for each acquisition zone of the scene, (see at least: Figs. 6, 10-13, and Par. 0187-0190, the imaging section 200, (time of flight sensor), may include a light source section that emits blue light (blue laser light source 105), and a ranging device (range sensor 214) that receives reflected blue light from the object (see FIG. 6), and the distance information acquisition section 340 may acquire the distance information based on time information about the time from the timing at which the blue light was emitted from the light source section to the timing at which the ranging device received the reflected light. This makes it possible to acquire the distance information using the Time-of-Flight method….); and a stereoscopic image acquisition device configured to acquire two images of the scene at two different viewpoints, (see at least: Para 0154, the imaging section 200 may include a plurality of viewpoints, the image acquisition section 390 may acquire a plurality of captured images that respectively correspond to the plurality of viewpoints); and wherein the device is configured to identify regions of a depth map to be generated from the two images that corresponds to the distance map, (see at least: Fig. 10, Paragraphs 0190, 0201, the stereo image and the range sensor that utilizes the Time-of-Flight method are provided, and the distance information about the surface of tissue is extracted using a red laser, and then accurately calculated using the stereo matching identifying regions of a depth map from the two images that corresponds to the distance map; Sasaki fails to teach or suggest, either alone or in combination with the other cited references, the identifying one of the regions of the depth map as being a plane region when the identified region has a substantially planar surface that is substantially perpendicular to a measurement optical axis of the device, assign a constant depth to the plane region of the depth map, and extrapolate distances of the scene from disparities between the two images to generate the depth map while omitting extrapolation of the distances in the region identified as being the plane region.

Other prior art listed on the attached form PTO-892 show various aspects of the invention but none, either alone or in combination, teach or suggest all the claimed limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARA ABDI whose telephone number is (571)270-1670.  The examiner can normally be reached on 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMARA ABDI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        06/02/2021